          Case 4:20-cv-00064-RM Document 67 Filed 08/21/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     Gabriel A Figueroa,                            No. CV-20-00064-TUC-RM
12
                   Plaintiff,                       ORDER
13
     v.
14
     Centurion of Arizona LLC, et al.,
15
                   Defendants.
16
17           Pending before the Court are Plaintiff’s Motion for Extension of Time to Amend
18   the Amended Complaint and Join Additional Parties (Doc. 52) and Motion for Leave to
19   Supplement Plaintiff’s Motion for TRO and Preliminary Injunction (Doc. 55).
20   Defendants have not responded to the pending motions and the time for doing so has
21   expired. LRCiv 7.2(c).
22           In his Motion for Extension of Time to Amend the Amended Complaint and Join
23   Additional Parties (Doc. 52), Plaintiff seeks a 60-day extension of the August 7, 2020
24   deadline, as set forth in the Court’s Scheduling Order (Doc. 27), to move to amend
25   pleadings or join additional parties. Plaintiff states that he has not yet received
26   discoverable documents from Defendants that will contain information that will provide a
27   basis for amending the Amended Complaint. (Doc. 52.)
28
       Case 4:20-cv-00064-RM Document 67 Filed 08/21/20 Page 2 of 3



 1          A scheduling order may be modified only for good cause. Fed. R. Civ. P. 16(b)(4).
 2   The inquiry into “good cause” focuses primarily upon “the diligence of the party seeking
 3   the amendment” and is not co-extensive with an inquiry into the propriety of a proposed
 4   amendment to a pleading under Fed. R. Civ. P. 15. Johnson v. Mammoth Recreations,
 5   Inc., 975 F.2d 604, 609 (9th Cir. 1992). Plaintiff has demonstrated diligence in seeking
 6   the requested extension, although he has not yet moved to amend his pleading.
 7   Accordingly, the Court will grant the Motion.
 8          In his Motion for Leave to Supplement Plaintiff’s Motion for TRO and
 9   Preliminary Injunction, Plaintiff seeks leave to file a supplement to his Reply (Doc. 37) to
10   his first Motion for Preliminary Injunction (Doc. 2) in this case. (Doc. 55.) The Court has
11   already ruled on the Motion for Preliminary Injunction and, in that ruling, granted
12   Defendants’ Motion to Strike the proposed Supplement which had been filed without
13   leave of Court. (Doc. 50.) As stated in that Order, to the extent Plaintiff seeks relief from
14   the Court beyond what was addressed in the Motion for Preliminary Injunction, he must
15   file a Motion setting forth the requested relief and the reasons he believes he is entitled to
16   such relief. (Id.) Plaintiff has since filed a second Motion for Preliminary Injunction,
17   which is pending briefing. (Doc. 60.) Accordingly, the Court finds that the Motion for
18   Leave to Supplement is moot.
19          Accordingly,
20          IT IS ORDERED that Plaintiff’s Motion for Extension of Time to Amend the
21   Amended Complaint and Join Additional Parties (Doc. 52) is granted. The deadline to
22   move to amend pleadings and join additional parties is extended from August 7, 2020 to
23   October 6, 2020.
24   ....
25   ....
26   ....
27   ....
28   ....


                                                 -2-
       Case 4:20-cv-00064-RM Document 67 Filed 08/21/20 Page 3 of 3



 1         IT IS FURTHER ORDRED that the Motion for Leave to Supplement Plaintiff’s
 2   Motion for TRO and Preliminary Injunction (Doc. 55) is denied as moot.
 3         Dated this 20th day of August, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
